DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 & 4, 15-16 are rejected under 35 U.S.C. under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Dowdall et al., Pub. No.: US 20140288817 A1 

Regarding claim 1, Dowdall et al. discloses an obstacle analyzer, comprising: one or more sensors ([0062] “Depicted on the roadway in FIG. 3A is vehicle 308, car 316, and truck 314. And depicted on the roadway in FIG. 3B is vehicle 308 and semi-truck 330. In each scenario, vehicle sensor data via sensor unit 310 and perhaps other sensor elements. In particular, a camera may capture a plurality of images of the environment for analysis by a controller of the vehicle 308. Alternatively or additionally, another sensor, such as a RADAR unit or a laser rangefinder/LIDAR unit may emit a series of signals and subsequently detect a series of signal reflections. In any case, based on the operation of sensor unit 310, vehicle 308 may collect a series of data points for analysis by the controller of vehicle 308. This analysis may reveal certain characteristics of each obstacle, including shape, orientation, heading, speed, distance between the given obstacle and the vehicle 308, and a distance between the given obstacle and other detected obstacles. Additional characteristics are possible as well.) configured to receive
obstacle identification information representing one or more identification features of an obstacle ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles.  & [0043] The obstacle avoidance system 144 could represent a control system configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100.) and 
obstacle condition information associated with one or more conditions of the obstacle and obstacle condition information ([0084] At block 606, the vehicle makes a determination of whether, based on the evaluation process, at least one threshold condition is met. For instance, in some embodiments, the vehicle may determine whether the obstacles have had between them a change in distance that is greater than or equal to a certain distance threshold. In some embodiments, the vehicle may determine whether the obstacles have had between them a differential speed that is greater than or equal to a certain speed threshold. And in some embodiments, the vehicle may determine whether the obstacles have had between them an orientation differential that is greater than or equal to an orientation threshold. The vehicle may engage in any number of other threshold-condition determinations as well. & [0085] If the vehicle determines that at least one threshold condition is met, the vehicle may use such a determination, either alone or in combination with other information, as a basis to proceed to obstacles as two separate obstacles. If, however, the vehicle determines that no threshold conditions are met, the vehicle may use such a determination, either alone or in combination with other information, as a basis to proceed to block 610 and classify the two obstacles as one large obstacle. Other responsive actions are possible as well.
one or more processors ([0049] Many or all of the functions of vehicle 100 could be controlled by computer system 112. Computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion.) configured to 
identify the obstacle based on the received obstacle identification information ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles.).
determine a rating value (0067] “In at least one embodiment, vehicle 308 determines whether two obstacles have had a changing differential distance between them by determining whether there has been between the two obstacles a change in distance that is greater than or equal to a certain threshold distance.” & “[0068] In accordance with another example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had different speeds.” & [0070] “another example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to obstacles have had different relative orientations or headings.” & “[0072] In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons).").
representing a risk potential of the identified obstacle based on the received obstacle condition information ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data”, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle.” & [0072] “In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons).” & [0083] “At block 604, the vehicle engages in an evaluation process for two obstacles of the plurality of obstacles.” & [0084] “At block 606, the vehicle makes a determination of whether, based on the evaluation process, at least one threshold condition is met.”).
store the rating value assigned to the identification value of the identified obstacle in one or more memories  ([0085] If the vehicle determines that at least one threshold condition is met, the vehicle may use such a determination, either alone or in combination with other information, as a basis to proceed to block 608 and classify the two obstacles as two separate obstacles.” & [0086] Example processes, such as the one depicted by flow diagram 600, as well as other example processes described herein, may be carried out in whole or in part by the vehicle and its subsystems. However, it should be understood that an example process may be implemented in whole or in part by other computing devices, such as those located remotely from the vehicle. For example, an example process may be implemented in whole or in part by a server system, which receives data from a device such as those associated with the vehicle. Other examples of computing devices or combinations of computing devices that can implement an example process are possible. & [0087] In some embodiments, processes described herein may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other 

Regarding claim 4, Dowdall et al. discloses the obstacle analyzer of claim 1, 
wherein the determination of the rating value comprises selecting the rating value from a predefined set of rating values based on the received obstacle condition information ([0067] “vehicle 308 determines whether two obstacles have had a changing differential distance between them by determining whether there has been between the two obstacles a change in distance that is greater than or equal to a certain threshold distance. & [0069] “vehicle 308 determines whether two obstacles have had different speeds by determining whether the two obstacles have had a speed differential that is greater than or equal to a certain threshold speed., & [0071] “vehicle 308 determines whether two obstacles have had different relative orientations or headings by determining whether the two obstacles have had a difference in orientation or heading that is greater than a certain threshold degree.  & [0072] In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons).”).
wherein the predefined set of rating values comprises at least two distinct risk potential tiers ([0067] “certain threshold distance” & [0069] “certain threshold speed” & [0071] “certain threshold degree” , discloses three (at least two) distinct risk potential tiers.

Regarding claim 15, Dowdall et al. discloses the obstacle analyzer of claim 1, 
wherein the one or more sensors comprise one or more cameras ([0031] The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global and 
wherein at least one of the identification of the obstacle or the determination of the rating value is based on an image analysis of one or more images obtained by the one or more cameras ([0036] Similarly, the laser rangefinder or LIDAR unit 128 may be any sensor configured to sense objects in the environment in which the vehicle 100 is located using lasers. Depending upon the embodiment, the laser rangefinder/LIDAR unit 128 could include one or more laser sources, a laser scanner, and one or more detectors, among other system components. The laser rangefinder/LIDAR unit 128 could be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode. The camera 130 could include one or more devices configured to capture a plurality of images of the environment of the vehicle 100. The camera 130 could be a still camera or a video camera. & col.6 lines 1-13, (30) The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles.).

Regarding claim 16, Dowdall et al. discloses the obstacle analyzer of claim 1, wherein the one or more sensors comprise one or more receivers and wherein at least one of the identification of the obstacle or the determination of the rating value is based on data received by the one or more receivers ([0060] The wireless communication system 204 could be located as depicted in FIG. 2. Alternatively, the wireless communication system 204 could be located, fully or in part, elsewhere. The wireless communication system 204 may include wireless transmitters and receivers that could be configured to communicate with devices external or internal to the vehicle 200. Specifically, the wireless communication system 204 could include transceivers configured to communicate with other vehicles and/or computing devices, for instance, in a vehicular communication system or a roadway station. Examples of such vehicular communication systems include dedicated short range communications (DSRC), radio frequency identification (RFID), and other proposed communication standards directed towards intelligent transport systems.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of Singhal, Pub. No.: US 20180141562 A1.

Regarding claim 2, Dowdall et al. discloses the obstacle analyzer of claim 1, wherein the obstacle is a vehicle ([0022] Example embodiments disclosed herein relate to operating a vehicle in an autonomous mode; and in particular, engaging in at least one obstacle evaluation technique in order to determine whether two obstacles are two separate obstacles (e.g., two cars), or whether they are parts of one large obstacle (e.g., two parts of a large truck). & [0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles.) and,
Dowdall is not explicitly disclosing “unique vehicle identifier”, however Singhal, US 20180141562 A1, teaches METHOD AND SYSTEM FOR ADAPTIVE VEHICLE CONTROL IN AUTONOMOUS VEHICLES and discloses;
wherein the identification feature is a unique vehicle identifier ([0113] The first, second, . . . mth sensors 912a-m can collect the sensed object information 970, sensed occupant information 916, vehicle-related information 982, and exterior environmental information 986. The first, second, . . . mth sensors 912a-m include the sensors or systems 116A-K, 112, 312, 316, 320, 324, 328, 332, 336, and 338 discussed above, a camera to capture images of interior objects (such as occupants), a seat belt sensor to determine seat belt settings (e.g., closed or open), a seat weight sensor settings, a microphone to capture audio within the vehicle (such as occupant comments which are then input into a speech-to-text engine to determine or identify one or more words spoken by an occupant), a wireless network 
Singhal teaches that these features are useful in order to provide systems that use object profiles to select autonomous vehicle operations, including acceleration rate, deceleration rate, steering angle, and inter-vehicle spacing. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Singhal with the system disclosed by Dowdall et al. in order to provide an intelligent vehicle that controls autonomously vehicle driving operations using an operator-based, as opposed to a vehicle mode-based, profile that is selected by the operator. The portability of the profile further permits behavior of nearby objects to be predicted by providing a profile for the nearby object to the selected vehicle currently under autonomous control.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1, in view of Franke et al., Pub. No.: US 20170148102 A1.

Regarding claim 3, Dowdall et al. discloses the obstacle analyzer of claim 1. Dowdall et al. disclosing Dowdall et al. is not explicitly disclosing “license plate of a motor vehicle as obstacle identifier”. However Franke et al. teaches DAMAGE ASSESSMENT AND REPAIR BASED ON OBJECTIVE SURFACE DATA and discloses, wherein the obstacle is a motor vehicle and wherein obstacle identification information  is a license plate number of a license plate of the motor vehicle ([0124] In one aspect, this may include obtaining license plate information, e.g., by capturing an image of a license plate for the vehicle. While license plate information may be provided by a vehicle owner or technician, this information may also or instead be automatically obtained in a scan by the scanning system as described above and used as a further data integrity check. For example where three-dimensional modeling of a vehicle is performed using two-dimensional images, these images may also be analyzed using optical character recognition or the like to extract license plate data. In another aspect, a single image of the front and/or back of a vehicle (or any other location where license plate information might normally be displayed) might be automatically captured when a vehicle is positioned for scanning within a booth or the like, or as a vehicle enters or exits a bay, building, or gated area where other data acquisition is performed. In another aspect, a technician may capture a digital image and forward it to an appropriate facility for processing.”. & [0125] The license plate information may be compared to a vehicle identifier for the vehicle, e.g., to confirm an identity of the vehicle or an owner of the vehicle.” & ”checking the make and model of vehicle associated with the license plate against a vehicle identified in a three-dimensional scan.).
Franke et al. teaches that these features are useful in order to capture a digital surface representation of an automotive vehicle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Franke et al. with the system disclosed by Dowdall et al. in order to capture a digital surface representation of an automotive vehicle.

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of Sathyanarayana et al., Pub. No.: US 20180075309 A1. 

Regarding claim 5, Dowdall et al. discloses the obstacle analyzer of claim 1, 
wherein the obstacle is a vehicle ([0005] “In operation, an autonomous vehicle sensor system may analyze the environment of the vehicle and detect the presence of certain obstacles, such as other cars.” & [0054] “the environment could include, among other things, another vehicle. The computer vision system 140 could recognize the other vehicle as such based on object recognition models stored in data storage 114, or other techniques. & [0055] “the computer system 112 could determine one or more predicted behaviors of the other vehicle. The predicted behavior could be based on several factors including the current state of the vehicle 100 (e.g., vehicle speed, current lane, etc.) and the current state of the environment of the vehicle 100 (e.g., speed limit, number of available lanes, position and relative motion of other vehicles, etc.), and 
Dowdall et al. is silence on “pre-defined characteristic features of the vehicle”, however Sathyanarayana et al., US 20180075309 A1, teaches SYSTEMS AND METHODS FOR NEAR-CRASH DETERMINATION and discloses;
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle itself ([0031] “Determining a risk map for a vehicle S100 functions to determine a collision risk for each of a plurality of sub-regions (e.g., locations, positions) within a physical region proximal the vehicle (e.g., monitored region). The risk map (e.g., Safety Assessment Map™ or SAM) is preferably dynamically generated or updated in real-time, near-real time, at a predetermined frequency, or at any other suitable time, but can be predetermined (e.g., static) and retrieved based on a driving parameter value (e.g., driver identifier, vehicle identifier, geographic location, refresh frequency, etc.), or otherwise determined.” & [0039] “For example, a HOG image, generated from an image region with a high probability of including a projection of a vehicle, can be matched to predetermined HOG patterns for a set of poses for a vehicle (e.g., generic vehicle, specific vehicle make and model, etc.), wherein the pose associated with the matched predetermined pattern can be assigned to the detected vehicle. In a second example, the external-facing cameras are a stereo camera pair, wherein the object distance from the vehicle can be determined based on the disparity between the images recorded by the determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number).”),
wherein the rating value is generated based on respective vehicle risk values corresponding to the pre-defined characteristic features associated with the vehicle ([0049] The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter.” & “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.” The risk metric can be aligned with the region orientation or otherwise oriented.” & [0064] “The RAM (e.g., models, weights, factors, etc. therein) can be manually generated, automatically generated” …or otherwise determined.” & [0065] The system can include a universal RAM or multiple RAMs, wherein different RAMs can be associated with different monitored regions (e.g., type, class), monitored region parameters (e.g., shape, size, orientation, bias), operator profiles, vehicle profiles, computing systems, geographic locations or regions (e.g., geo-fences), object parameters, driving contexts, specific values for other factors, specific factor value combinations (e.g., scenario class, register, etc.), or any other suitable set of data. When the system includes multiple RAMs, the method can include determining the RAM.).
Sathyanarayana et al. teaches that these features are useful in order for determining a risk map for a vehicle and automatically detecting a near-collision event with an object based on vehicle behavior relative to the risk map (see para. [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sathyanarayana et al., with the system disclosed by Dowdall et al. in order for determining a risk map for a vehicle and automatically detecting a near-collision event with an object based on vehicle behavior relative to the risk map. The method can monitor (e.g., determine risk metrics for) a limited region about the vehicle for near-collision events (e.g., only a region encompassing the anticipated trajectory or direction of travel). The risk assessment module (RAM) can be used in multiple ways (e.g., to both compute risk metric values and used to determine a cause of the near-collision event) (see para. [0023] & [0025]).

Claims 6, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, 

Regarding claim 6, Dowdall et al. discloses the obstacle analyzer of claim 1. 
Dowdall et al. is not explicitly disclosing “obstacle is a completely autonomously driven vehicle”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses;
 wherein the obstacle is a completely autonomously driven vehicle ([0047] For example, the autonomous driving device 100 may identify an obstacle type as a moving object 200 such as an animal 10, a pedestrian 20, a structure 30, and an autonomous driving vehicle. & [0052] In a case that the obstacle type is an autonomous driving vehicle 200, driving information may be communicated between the autonomous driving device 100 and the autonomous driving vehicle 200, and thereby a driving path may be negotiated and a path of the autonomous driving device 100 may be identified. However, the example is not limited to a case where the autonomous driving device 100 and the external device 200 are respectively an autonomous driving vehicle. As described above, the example may include various autonomous driving device capable of autonomously driving. ), and 
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle ([0063] “The processor 140 may detect an edge of objects included in the image based on the calculated characteristic value, and separate each of the objects according to the edge and identify a shape of each of the object. In addition, the processor 140 may identify a location of autonomous driving device 100 and a position and moving direction of the object. & [0069] “when a shape, color, size, etc. of the object are detected, the processor 140 may compare them with the characteristic information stored in the storage 120 and identify a type of the obstacle. & [0080] If a minimum value of a collision possibility of each of the plurality of obstacles is greater than a predetermined threshold, the processor 140 may identify that it is a collision situation. & [0167] “a type of the obstacle may be determined based on characteristic information, at operation S730. For example, the sensed external object may be identified as an obstacle with a possibility of collision based on information such as a distance between the autonomous driving device 100 and the external object, and a velocity. In addition, after acquiring a feature value of an input image, the type of obstacle may be identified based on pre-stored characteristic information.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Dowdall et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method. The processor may be configured to, based on an external object sensed by the sensor being recognized as an obstacle with a possibility of collision with the autonomous driving device, to identify a type of the obstacle based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Regarding claim 8, Dowdall et al. discloses the obstacle analyzer of claim 6. 
Dowdall et al. is not explicitly disclosing “pre-defined characteristic features of the vehicle comprise operational status features, operational state of the vehicle”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses, 
wherein the pre-defined characteristic features of the vehicle comprise one or more operational status features representing an operational state of the vehicle ( [0057] The storage 130 may, for example, be an element for storing various software and data required for an operation of the autonomous driving device 100. For example, the storage 130 may store characteristic information for each obstacle type. The characteristic information may include, for example, and without limitation, a size, color and shape of an object, a reaction velocity when a collision is expected, a movement direction when a collision is expected, a damage at the time of collision, or the like, but is not limited thereto. A manufacturer of the autonomous driving device 100 or an additional data manager may monitor characteristics of various types of obstacles through repeated experiments, and generate characteristic information based on a monitoring result. In this case, characteristic information may be generated based on a big data obtained from information collected from a number of servers.  & [0116] The GPS 126, the magnetic sensor 127 and the accelerometer sensor 128 may be a sensor configured to acquire information relating to a velocity, direction, location, etc. of the autonomous driving device 100. For example, information relating to a current state of the autonomous driving device 100 may be acquired and a possibility of collision with an external object, etc. may be identified. The GPS 126 may receive a location of the autonomous driving device 100 as a latitude and altitude data through a satellite, and the magnetic sensor 127 and the accelerometer sensor 128 may identify the current state of the autonomous driving device 100 according to momentum of the autonomous driving device 100. & [0167] When the sensed external object is recognized as an obstacle with a possibility of collision with the autonomous driving device, a type of the obstacle may be determined based on characteristic information, at operation S730. For example, the sensed external object may be identified as an obstacle with a possibility of 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Dowdall et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Regarding claim 10, Dowdall et al. discloses the obstacle analyzer of claim 6,
Dowdall et al. is silence on “driving pattern”, however HAN et al., US 20190263393 A1, teaches AUTONOMOUS DRIVING DEVICE AND DRIVING METHOD THEREOF and discloses, 
 wherein the pre-defined characteristic features of the vehicle comprise one or more driving patterns representing a driving behavior associated with the vehicle in traffic ([0157] According to an example embodiment, an autonomous driving device 100 and an external with each other, at operation S610. For example, the driving information may be communicated using a vehicle-to-everything (V2X) method, which may include at least one of a current location, a velocity, a direction, and a route. & [0158] Then, the autonomous driving device 100 may identify a situation where a collision is expected, at operation S620. For example, it may be identified that a possibility of collision may exceed a predetermined threshold on a particular route or at a particular location according to driving information of the autonomous driving device 100 and the external autonomous driving moving object 200. & [0159] Accordingly, the autonomous driving device 100 may update an alternative route with which a current route is replaced, and transmit information relating to the alternative route to the external autonomous driving moving object 200, at operation S630. & [0160] The external autonomous driving device 200 may identify that it is possible to avoid collision when the object is driven on the updated route, at operation S640. The alternative route updated by the autonomous driving device 100 is a route on which avoiding collision is possible. & [0161] The external autonomous driving device 220 may transmit route identification information indicating that the alternative route is effective, at operation S650. & [0162] The autonomous driving device 100 may receive the route identification information, and accordingly change the route to the alternative route at operation S660 and drive on the alternative route. & [0163] The processor 140 of the autonomous driving device 100 may, when a driving route is changed, transmit information about the changed route to the driving device 200 via the communication interface 150, and when receiving route identification information from the driving device 200, control the driver 110 to drive the autonomous driving device 100 to be driven along the changed driving route.).
HAN et al. teaches that these features are useful in order to provide an autonomous driving device for controlling driving an autonomous driving device based on a type of obstacle, and a driving method (see para. [0007]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HAN et al., with the system disclosed by Dowdall et al. in order for controlling driving an autonomous driving device based on a type of obstacle, and a driving method. The processor may be obstacle with a possibility of collision with the autonomous driving device, to identify a type of the obstacle based on the characteristic information, and to control the driver to change at least one of a velocity and direction of the autonomous driving device based on the identified type of obstacle (see para.[0007] & [0008]).

Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Franke et al., Pub. No.: US 20170148102 A1.

Regarding claim 9, Dowdall et al. discloses the obstacle analyzer of claim 6. 
Dowdall et al. is silent on “make and/or model of a motor vehicle”. However Franke et al. teaches DAMAGE ASSESSMENT AND REPAIR BASED ON OBJECTIVE SURFACE DATA and discloses, wherein the pre-defined characteristic features of the vehicle comprise one or more characteristic make and/or model features representing a make and/or model of the vehicle ([0056] The report 146 may thus include a damage report for a scanned vehicle based on any number of independent digital surface representations, along with vehicle identification information (e.g., a vehicle identification number, model, make, etc.), a scan of a vehicle (which may include multiple independent digital surface representations acquired using different scanning techniques), and an analysis of the scan covering, e.g., locations and sizes of defects. The report 146 may further include a diagnosis for damage, a damage assessment, a collision assessment, a repair estimate, information on third-parties (e.g., technicians, carriers, users, clients, customers, and so on), an impairment to vehicle value, and so forth, any of which may be automatically generated from the data concerning damage. Any of a variety of techniques may be used to analyze the various data sets for damage assessment including, e.g., machine vision, machine learning, artificial intelligence, expert systems, rules or heuristics, and so forth, as well as techniques for requesting manual, human intervention under certain circumstances. The report 146 may usefully document the source for any identified damage, such as by 
Franke et al. teaches that these features are useful in order to capture a digital surface representation of an automotive vehicle, providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Franke et al. with the system disclosed by Dowdall et al. in order for obtaining a scan of a vehicle, the scan including a digital surface representation of a panel of the vehicle, analyzing the scan to detect and to distinguish a defect in the panel, thereby providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier, combining the vehicle identification information, the scan, and the analysis into a damage report, and communicating the damage report to a remote claims processing resource over a data network (see para.[0019]).

Regarding claim 11, Dowdall et al. discloses the obstacle analyzer of claim 6. 
Dowdall et al. is silent on “stickers on the vehicle”. However Franke et al. teaches DAMAGE ASSESSMENT AND REPAIR BASED ON OBJECTIVE SURFACE DATA and discloses,  wherein the pre-defined characteristic features of the vehicle comprise content of one or more stickers on the vehicle ([0113] The item 306, e.g., vehicle, may include one or more markers 322. In general, the markers 322 may include targets or the like placed in patterns on the vehicle. The markers 322 may include temporary, reusable stickers or the like (e.g., static adhesion stickers). Each marker 322 may take a variety of forms. For example, each marker 322 may include a known, predetermined pattern such as a shape or collection of shapes that can be readily detected by an optical scanner. Each marker 322 may also or instead include pseudo-random patterns that permit unique identification of each marker or group of markers. In another 
Franke et al. teaches that these features are useful in order to capture a digital surface representation of an automotive vehicle, providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Franke et al. with the system disclosed by Dowdall et al. in order for obtaining a scan of a vehicle, the scan including a digital surface representation of a panel of the vehicle, analyzing the scan to detect and to distinguish a defect in the panel, thereby providing an analysis including a location of the defect and a size of the defect, obtaining vehicle identification information for the vehicle including a vehicle identifier, an owner, and an insurer, verifying the owner and the insurer based on the vehicle identifier, combining the vehicle identification information, the scan, and the analysis into a damage report, and communicating the damage report to a remote claims processing resource over a data network (see para.[0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of KOZUKA et al., Pub. No.: US 20170262715 A1, further in view of Gleeson-May et al., Pub. No.: US 20180012092 A1, further in view of NABOULSI, Pub. No.: US 20170305349 A1,

Regarding claim 7, Dowdall et al. discloses the obstacle analyzer of claim 1. 
Dowdall et al. is not explicitly disclosing “obstacle is a vehicle driven by a driver”, however KOZUKA et al., US 20170262715 A1, teaches APPARATUS FOR PRESENTING RESULT OF RECOGNIZING RECOGNITION TARGET and discloses;
wherein the obstacle is a vehicle driven by a driver ([0165] Note that in the first to third embodiments, the detection unit of the automatic driving vehicle may detect a manually driven vehicle driven by a driver within a predetermined area from the automatic driving vehicle, and the presenting unit may present, to the manually driven vehicle, the result of recognition indicating that the automatic driving vehicle recognizes the manually driven vehicle.), and 
KOZUKA et al. teaches that these features are useful in order to provide a recognition result presenting apparatus, a recognition result presentation method, and an autonomous moving body which allow a recognition target to be notified with certainty that the recognition target is recognized by an autonomous moving body (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOZUKA et al. with the system disclosed by Dowdall et al. in order to provide an apparatus, a method, and an autonomous moving body which allow a recognition target to be notified with certainty that the recognition target is recognized by an autonomous moving body (see Abstract.).
Further, Dowdall et al. is not explicitly disclosing “characteristic features of the driver”, however, Gleeson-May et al., US 20180012092 A1, teaches SYSTEM AND METHOD FOR AUTOMATIC DRIVER IDENTIFICATION and discloses;
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the driver of the vehicle ([0021] As shown in FIG. 1, the method 100 for driver identification includes: recording a set of biometric signals S100; and, identifying the user based on the biometric signals S200. 
    PNG
    media_image1.png
    340
    256
    media_image1.png
    Greyscale
[0022] In one variation of the method, recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values. Filtering parameters, such as characteristic auxiliary sensor signal patterns or combinations, schedules, habits (e.g., frequent user-vehicle associations), or other parameters can be used to: reduce the set of drivers considered for feature value analysis, select a user from a reduced set of drivers after feature value analysis, or otherwise used to identify the driver. However, other biometric signals can be recorded, and the user can be otherwise determined based on biometric signals.),
Gleeson-May et al. teaches that these features are useful in order to ….
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gleeson-May et al. with the system disclosed by Dowdall et al. in order to provide a reliable unique driver identifier and to track extended period  automated driver performance (see Abstract and para.[0004]).
Further, Dowdall et al. is silence on “driver risk values corresponding pre-defined characteristic features of the driver”, however NABOULSI, US 20170305349 A1, teaches SAFETY CONTROL SYSTEM FOR VEHICLES and discloses;
wherein the rating value is generated based on respective driver risk values corresponding to the pre-defined characteristic features associated with the driver ([0035] “the predefined data information from a Web, LAN/WAN server, cellular service and respond to real time conditions using such data“ & “to use all collected data about the driver physiology and habit and preferences inside and outside the vehicle” & “It will also identify driver change in habit or physiology or verify driver identity to allow operation of vehicle and accessories based on legal, etiquette, environmental, licensing or temporal factors relating to the driver as driver identification maybe further detailed with the specific addition of fingerprints and other physiological optical and voice digitization”& [0308] The computer will know the eye level of the driver from seat position/height/recline angle, previously entered data about driver dimensions adjusted to current positions or possibly an optical sensor/a camera or other type. & [0318] “ a driver can be identified to the vehicle via a portable profile on a telematic device, preferably a phone, and that such profile houses a variety about the driver own physiology, behavior, preferences, calendar, and other historical factors.).
NABOULSI teaches that these features are useful in order to provide a method of reducing or avoiding driver distraction and reducing driver workload during potentially dangerous conditions encountered while operating a vehicle (see para. [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by NABOULSI with the system disclosed by Dowdall et al. in order to provide a safety control system for vehicles tending to reduce the possibility of accidents, a method of reducing or avoiding driver distraction and reducing driver workload during potentially dangerous conditions encountered while operating a vehicle.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Hansen et al., Pub. No.: US 20170108348 A1

Regarding claim 12, Dowdall et al. discloses the obstacle analyzer of claim 6.
Dowdall et al. is silent on “the driver of the vehicle is distracted from observing traffic”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses;
, wherein the pre-defined characteristic features of the driver comprise one or more characteristic distraction features representing one or more situations where the driver of the vehicle is distracted from observing traffic ((20) The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to congestion, construction and weather conditions, etc. In the case of traffic congestion, the system can increase a rating for particular POI to induce a user to schedule/re-schedule the particular POI as a new waypoint on a scheduled trip at a point prior to a currently observed traffic slowdown (based on real-time road sensor data available to the system) along a current route. The system presents POI notifications, including potentially sponsor-driven POI notifications, for selection by a vehicle occupant. The POI notifications are based upon the stored configuration and currently sensed conditions (e.g. current location, vehicle status, traffic status, etc.) affecting the ability of the driver to add a particular potential waypoint to a current trip while maintaining a desired/required schedule. & (21) During filtering, the system identifies a subset of POIs from a set of all potential POIs based upon a configurable filtering criterion. The system assigns relative priority values to individual ones of the subset of POIs based upon a configurable weighting criterion. Calculating the subset of POIs and associated priority values is triggered by any one of an extensible set of triggering events including, for example, a new offer by a sponsored POI, a changed configuration parameter value and/or a changed status parameter value—including the passage of a period of time after a current 
Hansen et al. teaches that these features are useful in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Hansen et al., Patent No.:  US 9696175 B2.

Regarding claim 13, Dowdall et al. discloses the obstacle analyzer of claim 1.
Dowdall et al. is silent on “current weather condition”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics / infotainment Infrastructure and discloses;
, wherein the determination of the rating value further comprises determining a current weather condition and considering the current weather condition during the generation of the rating value ((20) The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to 
Hansen et al. teaches that these features are useful in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver activities within guidelines to minimize distraction is desirable, and providing functional interfaces that can be operated by a driver within recommended guidelines.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to inform vehicle users and prevent/discourage activities by drivers that may lead to driver distraction. Maintaining driver .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Imaml et al., US 20180174023 A1.

Regarding claim 14, Dowdall et al. discloses the obstacle analyzer of claim 1.
Dowdall et al. is silence on “predefined set of rating values” & “obstacle is reduced or reset after a predefined time”, however Imaml et al., US 20180174023 A1, teaches AUTONOMOUS NAVIGATION USING SPIKING NEUROMORPHIC COMPUTERS and discloses;
wherein the rating value assigned to the corresponding identified obstacle is reduced or reset after a predefined time ([0044] Equation (1) depicts the dynamics of dendritic current. Each dendritic current variable may be defined to decay exponentially over time, according to its respective decay time constant τ.sub.s.sup.k. The dendritic current may be linearly summed to control the integration of the membrane potential (as shown in Equation (2)). Similar to dendritic current, the membrane potential may also be subject to exponential decay with a separate membrane potential time constant τ.sub.m. Equation (3) may define the spiking event of a neuron. When a neuron's membrane potential reaches a particular threshold potential θ defined for the neuron, the neuron (e.g., through its soma process) resets the membrane potential to zero, and sends out a spike to neighboring neurons connected by corresponding synapses. The dendrite process of each neuron can be defined such that a spike arrival causes a change in the dendritic current. Such interactions between neurons lead to the complex dynamics of the network. Spikes are transmitted along synapses and the incoming synapse may be defined to be associated with one dendritic current variable, e.g., using the dendritic compartment. In such implementations, each spike arrival changes only one dendritic current u.sup.k(t). The change may be defined to manifest as an instantaneous jump in u.sup.k(t), such as defined in Equation (4), based on the magnitude of the synaptic weight w.sub.ij. & [0050] Continuing with the example of FIGS. 4A-4B, a neuromorphic computing device may support implementation of an SNN modeling STDP. In some implementations, a programmer of the SNN 410, STDP modeling for the SNN may be defined such that the synaptic weights of those synapses which carried a spike in the sequence of spike messages 415 will decrease, while the other synapses, which did not carry a spike message in the sequence will have their respective synaptic weights increased, as represented in 410 For instance, this behavior can be achieved by setting δ.sub.1 to a negative value and δ.sub.2 to a positive value. Such a configuration of the STDP modeling in this SNN may provide for synaptic weights to be increased based on a negative correlation between input and output spikes. Using such a configuration, STDP may be leveraged to induce weight asymmetry in one of the two directions connecting any two neurons in this portion of an example SNN. Accordingly, should a spike or activation occur at a neuron (e.g., 401-405) upstream from the neuron (e.g., 406) that triggered the initial sequence of spike messages 415, the weight asymmetry may bias the sending neurons to propagate a sequence of spikes back up the chain in a direction opposite that of the initial sequence of spike messages 415. & [0047] As a summary, neuron parameters may include such examples as a synaptic decay time constant τ.sub.s, bias current I.sub.b, firing potential threshold θ, and synaptic weight w.sub.ij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network, matrix, or other entity. Further, neuron state variables may be defined to include time-varying current u(t) and potential, or voltage, v(t) and represented by corresponding ordinary differential equations. & [0048] As noted above, Equations (1)-(4) defines spiking neural network dynamics in continuous time. In a digital neuromorphic computing device, a network of neuromorphic cores is provided (such as shown and discussed in connection with FIGS. 2A-2C), with each of the neuromorphic cores possessing processor resources and logic executable to solve the continuous network dynamics using first-order techniques, such as by approximating SNN dynamics using discrete time steps. In one example, a virtual global clock is provided in the neuromorphic computing device to coordinate the time-stepped updates of individual neurons at each core. Within time step, every neuron implemented by the network of cores can adjust (e.g., in a time-multiplexed manner) its respective state variables, and will do so no more than once per time step. Further, each spike message generated by a neuron in the SNN may be guaranteed to be delivered within a corresponding time step. Such a digital approximation may be realized as follows. Given the values of state variables at time t.sub.1, the state variable values at t.sub.2 after a fixed time interval Δt, t.sub.2=t.sub.1+Δt, can be obtained using Equations (5)-(8): ).
Imaml et al. teaches that these features are useful in order for imaging processing, voice and object recognition or natural language processing. Convolution Neural Networks (CNNs) and Deep Belief Networks (DBNs) are just a few examples of computation paradigms that employ ANN algorithms (see para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Imaml et al. with the system disclosed by Dowdall et al. in order to provide effective solution for intuitive human/device interactions that improve user experience, a new computation paradigm known as “cognitive computing (see para.[0002]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Patent No.:  US 9696175 B2

Regarding claim 17, Dowdall et al. discloses a vehicle control system, comprising: 
one or more sensors [0043] The obstacle avoidance system 144 could represent a control system configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100. & [0044] The control system 106 may additionally or alternatively include components other than those shown and described. Peripherals 108 may be configured to allow interaction between the vehicle 100 and external sensors, other vehicles, other computer systems, and/or a user. For example, peripherals 108 could include a wireless communication system 146, a touchscreen 148, a microphone 150, and/or a speaker 152.) configured to receive 
obstacle identification information representing an identification feature of an obstacle in a vicinity of a vehicle ([0022] Example embodiments disclosed herein relate to operating a vehicle in an autonomous mode; and in particular, engaging in at least one obstacle evaluation technique in order to determine whether two obstacles are two separate obstacles (e.g., two cars), or whether they are parts of one large obstacle (e.g., two parts of a large truck). & [0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles. );
Dowdall et al. is not explicitly disclosing “previously identified obstacles”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
one or more memories comprising a plurality of reference identification values representing a plurality of previously identified obstacles, each of the plurality of reference identification values having a rating value assigned thereto (col.5 lines 59-67, (26) In accordance with exemplary implementations, a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination—which can be an intermediate destination or ultimate endpoint for a trip. The filtering and prioritization (including rating) criterion (including terms relating to sponsored POIs) applied to any given contemplated/in-progress trip can be tailored based on a variety of configurable trip descriptors including: the identified/registered vehicle occupants, previously visited waypoints, 260, the set of actually forwarded proposed POIs includes one or more proposed POIs that exhibit a high degree of desirability / necessity (based upon calculated ratings) to one or more vehicle occupants based upon currently experienced and/or expected conditions. The previous rating of proposed POIs enables the proposed POI module 270 to significantly reduce any negative impact of substantially restricting quantity/frequency of POI proposals to vehicle occupants. Vehicle occupants will receive POI proposals deemed potentially the most desirable and/or relevant without being bombarded by a multitude of irrelevant “advertisements” relating to potential POIs along a currently specified trip path. By way of example, the proposed POI module 270 submits the potentially reduced set of proposed POIs to the telematics unit 114 for presentation to occupants of the vehicle 102. The vehicle occupants thereafter select one or more of the presented proposed POIs for incorporation as waypoints on the particular trip. Thereafter, database commands are issued to the POI database and query engine 109 to update the particular trip record (see FIG. 3D) to include the selected proposed POI. Operation of the proposed POI module 270 is described herein below with reference to FIG. 5.); and 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.

Further Dowdall et al. discloses
one or more processors ([0049] Many or all of the functions of vehicle 100 could be controlled by computer system 112. Computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion.) configured to 
identify the obstacle based on the received obstacle identification information and generate an identification value ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles. &[0072] In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons). Such situations may include (but are not limited to): when traffic conditions change (e.g., from congested to clear), , 
compare the identification value with one or more of the plurality of reference identification values ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle. Examples of such actions include (but are not limited to): a lane change, a speed differential, a changing orientation, a changing heading, etc. In accordance with one example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had a changing differential distance between them. Typically, two obstacles that, at one point, were located at one distance from each other, but later are located at a different distance from each other are more likely to be two separate obstacles and less likely to be parts of one large obstacle. Whereas two obstacles that have, over time, maintained a relatively constant distance between them are more likely to be parts of one large obstacle and less likely to be two separate obstacles.), and,
Dowdall et al. is silence on “identification value matches a reference identification value”, however Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
in the case that the identification value matches a reference identification value of the plurality of reference identification values, (executing at least one of a triggering or a modification of) at least one of trigger or modify a driving operation based on the rating value assigned to the reference identification value ((col.5 lines 59-67, (26) In accordance with exemplary implementations, a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination—which can be an intermediate destination or ultimate endpoint for a trip. The filtering and prioritization (including rating) 109 to update the particular trip record (see FIG. 3D) to include the selected proposed POI. Operation of the proposed POI module 270 is described herein below with reference to FIG. 5.); 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.

Regarding claim 18, Dowdall et al. discloses the vehicle control system of claim 17, 
wherein the driving operation comprises keeping a predefined safety distance ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle. Examples of such actions include (but are not limited to): a lane change, a speed differential, a changing orientation, a changing heading, etc. In accordance with one example evaluation technique, vehicle 308 collects data for two obstacles and analyzes the data to determine whether the two obstacles have had a changing differential distance between them. Typically, two obstacles that, at one point, were located at one distance from each other, but later are located at a different distance from each other are more likely to be two separate obstacles and less likely to be parts of one large obstacle. Whereas two obstacles that have, over time, maintained a relatively constant distance between them are more likely to be parts of one large obstacle and less likely to be two separate obstacles.), and
wherein the modification of the driving operation comprises increasing the predefined safety distance in the case that the rating value is at a predefined threshold ([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data, whether the two obstacles have taken some action that is inconsistent with the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Patent No.:  US 9696175 B2, and further in view of Hoerwick et al., Patent No.: US 9457813 B2.

Regarding claim 19, Dowdall et al. discloses the vehicle control system of claim 17,
Dowdall et al. is silent on “overtaking maneuver”, however 
Hoerwick et al. teaches Carriageway Recognition and discloses;
wherein the driving operation comprises an overtaking maneuver to overtake the vehicle (col.1 lines 21-36, (2) In this case, directional roadway denotes a roadway that is separate from other roadways and on which the vehicles move in the same direction of travel. A roadway may comprise a plurality of lanes. The separation indicates that there is not provision for even just temporary changeover of vehicles to the other roadway, and can be effected by physical partitions, such as guardrails, green median strips, walls, etc. As an example of a directional roadway, FIG. 1 shows a freeway that comprises two roadways physically separated by a guardrail. On each roadway, the vehicles move in multiple lanes in the same direction of travel. FIG. 2 shows a normal major road with two roadways, each of which has an allocated direction of travel. The style of the centerline indicates that overtaking maneuvers on the opposite roadway are permitted, for example. FIG. 2 therefore shows two roadways that are 
Hoerwick et al. teaches that these features are useful in order for providing an assessment of whether a roadway is directional, and to an apparatus that is set up for this purpose (see col.1 lines 16-19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hoerwick et al. with the system disclosed by Dowdall et al. in order to provide a suitable apparatuses for environment recognition with object and pattern recognition, ultrasound-based systems, lidar systems, radar systems or the like. The respective system suitable for this purpose outputs, in a manner that is known per se, properties of the vehicle environment such as the stipulation of overtaking prohibitions, the fact that the vehicle is in a built-up area, that a sign indicating a road restricted to motor vehicles will be passed or has been passed, that a freeway sign will be passed or has been passed, that oncoming traffic is existent on the roadway and/or a measure of the frequency of parked vehicles at the verge of the road (see col. 2 lines 29-51).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al., Pub. No.:  US 20140288817 A1 in view of Hansen et al., Patent No.:  US 9696175 B2. 

Regarding claim 20, Dowdall et al. discloses a vehicle, comprising: an obstacle analyzer for providing an assessment of whether a roadway is directional, and to an apparatus that is set up for this purpose (see col.1 lines 16-19), 
the obstacle analyzer comprising one or more sensors ([0031] The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130. The sensor system 104 could also include sensors configured to monitor internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature). Other sensors are possible as well.) configured to receive 
obstacle identification information representing one or more identification features of an obstacle ([0043] The obstacle avoidance system 144 could represent a control system configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100.) and 
obstacle condition information associated with one or more conditions of the obstacle (col.12 lines 9-20, (61) In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons). Such situations may include (but are not limited to): when traffic conditions change (e.g., from congested to clear), when road conditions or weather changes (e.g., from dry to wet), when the type of roadway changes (e.g., from city to highway), when the time changes (e.g., from night to day), or for any other reason. A change in conditions such as these may be referred to as a change in “environmental conditions.”); and 
the obstacle analyzer further comprising one or more processors ([0049] Many or all of the functions of vehicle 100 could be controlled by computer system 112. Computer system configured to 
identify the obstacle based on the received obstacle identification information and generate an identification value corresponding to the identified obstacle ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, and obstacles. The computer vision system 140 could use an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and other computer vision techniques. In some embodiments, the computer vision system 140 could be additionally configured, perhaps in combination with elements of other vehicle systems, to map an environment, track objects, estimate obstacle speeds, estimate distances between various obstacles and between an obstacle and vehicle 100, estimate heading and/or orientation of an obstacle (i.e., the direction in which an obstacle is facing or traveling, measured, for example, on a 360 degree scale), or other characteristics of obstacles.).
Dowdall et al. is silence on “determining rating value”,
Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
determine a rating value (col.3 lines 54-67 & col.4 lines 1-9, (18) In the case of a rating value assigned to a group of POIs (a “cluster” or “super group”), a combined POI rating value is calculated for a group of POIs comprising at least one POI for a specified set of POI categories (e.g., gas, food, grocery, hotel, etc.) within a same general location (e.g. a same highway exit). The combined POI rating is, for example, computed by adding the individual rating value assigned to a highest POI instance taken from each of multiple categories at the same general location. Each of the multiple categories corresponds to a current potential/actual need of the vehicle and/or one or more vehicle occupant. Current needs may be expressly indicated by 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Further Dowdall et al. discloses
 representing a risk potential of the identified obstacle based on the received obstacle condition information (([0066] Generally, a vehicle, such as vehicle 308, may engage in at least one obstacle evaluation technique by comparing historical data collected for least two obstacles and determining, based on the historical data”, whether the two obstacles have taken some action that is inconsistent with the two obstacles being parts of one large obstacle.” & [0072] “In some embodiments, there may be situations in which it is advantageous for the vehicle 308 to change (i.e., increase or decrease) a certain threshold value in order to make the obstacle evaluation process more accurate (or for other reasons).” & [0083] “At block 604, the vehicle engages in an evaluation process for two obstacles of the plurality of obstacles.” & [0084] “At block 606, the vehicle makes a determination of whether, based on the evaluation process, at least one threshold condition is met.”), and 
store the rating value assigned to the identification value of the identified obstacle in one or more memories ([0085] If the vehicle determines that at least one threshold condition is obstacles as two separate obstacles.” & [0086] Example processes, such as the one depicted by flow diagram 600, as well as other example processes described herein, may be carried out in whole or in part by the vehicle and its subsystems. However, it should be understood that an example process may be implemented in whole or in part by other computing devices, such as those located remotely from the vehicle. For example, an example process may be implemented in whole or in part by a server system, which receives data from a device such as those associated with the vehicle. Other examples of computing devices or combinations of computing devices that can implement an example process are possible. & [0087] In some embodiments, processes described herein may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other non-transitory media or articles of manufacture.” & [0088] “In some examples, the signal bearing medium 702 may encompass a computer-readable medium 706, such as, but not limited to, a hard disk drive, a Compact Disc (CD), a Digital Video Disk (DVD), a digital tape, memory, etc. In some implementations, the signal bearing medium 702 may encompass a computer recordable medium 708, such as, but not limited to, memory, read/write (R/W) CDs, R/W DVDs, etc.”.); 
wherein the one or more processors of the obstacle analyzer are further configured to identify a current obstacle based on the received obstacle identification information and generate a current identification value (col.4 lines 33-52, (20) The filtering, prioritizing and presenting of the POIs is also based upon a stored trip configuration defining: (1) a destination, (2) a desired time of arrival (3) identified/registered vehicle occupants, (4) currently registered waypoints, (5) estimated time of arrival—which can include current road conditions that can introduce a delay due to congestion, construction and weather conditions, etc. In the case of traffic congestion, the system can increase a rating for particular POI to induce a user to schedule/re-schedule the particular POI as a new waypoint on a scheduled trip at a point prior to a currently observed traffic slowdown (based on real-time road sensor data available to the system) along a current route. The system presents POI notifications, including potentially 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Further Dowdall et al. discloses
compare the current identification value with the identification value stored in the one or more memories ([0041] The computer vision system 140 may be any system operable to process and analyze images captured by camera 130 in order to identify objects and/or features in the environment of vehicle 100 that could include traffic signals, road way boundaries, 700 is provided using a signal bearing medium 702. The signal bearing medium 702 may include one or more programming instructions 704 that, when executed by one or more processors may provide functionality or portions of the functionality described above with respect to FIGS. 1-6. In some examples, the signal bearing medium 702 may encompass a computer-readable medium 706, such as, but not limited to, a hard disk drive, a Compact Disc (CD), a Digital Video Disk (DVD), a digital tape, memory, etc. In some implementations, the signal bearing medium 702 may encompass a computer recordable medium 708, such as, but not limited to, memory, read/write (R/W) CDs, R/W DVDs, etc. In some implementations, the signal bearing medium 702 may encompass a communications medium 710, such as, but not limited to, a digital and/or an analog communication medium (e.g., a fiber optic cable, a waveguide, a wired communications link, a wireless communication link, etc.). Thus, for example, the signal bearing medium 702 may be conveyed by a wireless form of the communications medium 710.) and, 
Dowdall et al. is silence on “identification value matches a reference identification value”,
Hansen et al. teaches Centrally Managed Waypoints Established, Communicated And Presented Via Vehicle Telematics/infotainment Infrastructure and discloses
in the case that the current identification value matches the stored identification value, at least one of trigger or modify a driving operation based on the stored rating value assigned to the stored identification value ((col.5 lines 59-67, (26) In accordance with exemplary implementations, a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination—which can be an intermediate destination or ultimate endpoint for a trip. The filtering and prioritization (including rating) criterion (including terms relating to sponsored POIs) applied to any given contemplated/in-progress trip can be tailored based on a variety of configurable trip descriptors including: the identified/registered vehicle occupants, previously visited waypoints, the fuel level, the number of miles to travel, the specified destination, target time of arrival (final and intermediate destinations), etc. & col.16 lines 8-22, (69) Additionally, the waypoint server 145 includes the internal network interface module 205. The internal network interface module 205 is configured to support a database command interface between the waypoint server 145 and the POI database and query engine 109. The internal network interface module 205 is configured to formulate commands for storing particular record information in particular tables (e.g. configuration and status information described herein below) and to retrieve such information from the POI database and query engine 109. The retrieved information is applied to waypoint management logic executed by the waypoint server 145 to render proposed POIs and various alerts/warnings relating to currently defined trips including previously selected POIs as waypoints along a route specified in the defined trip. & col.21 lines 32-55, (87) Moreover, in view of the previous processing by the POI rater module 260, the set of actually forwarded proposed POIs includes one or more proposed POIs that exhibit a high degree of desirability/necessity (based upon calculated ratings) to one or more vehicle occupants based upon currently experienced and/or expected conditions. The previous rating of proposed POIs enables the proposed POI module 270 to significantly reduce any negative impact of substantially restricting quantity/frequency of POI proposals to vehicle occupants. Vehicle 
Hansen et al. teaches that these features are useful in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hansen et al. with the system disclosed by Dowdall et al. in order to provide a limited, yet highly relevant, set of proposed POIs (obstacle`s) for consideration by vehicle occupants during operation of a vehicle on a configured trip.


Response to Arguments
 	Applicant’s arguments, see Applicant Arguments/Remarks pages 7-10 , filed 03/02/2021, with respect to the rejection(s) of claim(s) 1-2, under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Regarding Claims 1 & 4, 15-16; Dowdall et al., Pub. No.: US 20140288817 A1, discloses each and every element of the subject claims either expressly or inherently.

Regarding Claim 2; Dowdall et al., Pub. No.: US 20140288817 A1 in view of Singhal, Pub. No.: US 20180141562 A1, discloses each and every element of the subject claims either expressly or inherently.

Regarding Claim 3; Dowdall et al., Patent No.: US 9495875 B2, in view of Franke et al., Pub. No.: US 20170148102 A1, discloses each and every element of the subject claims either expressly or inherently,

Regarding Claim 5; Dowdall et al., Pub. No.: US 20140288817 A1 in view of Sathyanarayana et al., Pub. No.: US 20180075309 A1, discloses each and every element of the subject claims either expressly or inherently,


Regarding Claims 6, 8, &10; Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, discloses each and every element of the subject claims either expressly or inherently,

Regarding Claims 9 & 11; Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Franke et al., Pub. No.: US 20170148102 A1.
discloses each and every element of the subject claims either expressly or inherently

Claim 7; Dowdall et al., Pub. No.: US 20140288817 A1 in view of KOZUKA et al., Pub. No.: US 20170262715 A1, further in view of Gleeson-May et al., Pub. No.: US 20180012092 A1, further in view of NABOULSI, Pub. No.: US 20170305349 A1, discloses each and every element of the subject claims either expressly or inherently,


Regarding Claim 12; Dowdall et al., Pub. No.: US 20140288817 A1 in view of HAN et al., Pub. No.: US 20190263393 A1, further in view of Hansen et al., Pub. No.: US 20170108348 A1, discloses each and every element of the subject claims either expressly or inherently,


Regarding Claim 13; Dowdall et al., Pub. No.:  US 20140288817 A1, in view of Hansen et al., Patent No.:  US 9696175 B2, discloses each and every element of the subject claims either expressly or inherently,

Regarding Claim 14; Dowdall et al., Patent No.: Pub. No.: US 20140288817 A1, in view of Imaml et al., US 20180174023 A1, discloses each and every element of the subject claims either expressly or inherently, 

Regarding Claims 17-18; Dowdall et al., Patent No.: US 9495875 B2 in view of Hansen et al., Patent No.:  US 9696175 B2, discloses each and every element of the subject claims either expressly or inherently,

Regarding Claim 19 ; Dowdall et al., Patent No.: US 9495875 B2 in view of Hansen et al., Patent No.:  US 9696175 B2, and further in view of Hoerwick et al., Patent No.: US 9457813 B2,  discloses each and every element of the subject claims either expressly or inherently

Regarding Claim 20; Dowdall et al., Patent No.: US 9495875 B2 in view of Hansen et al., Patent No.:  US 9696175 B2; discloses each and every element of the subject claims either expressly or inherently.



Conclusion

BAKER; Jeffrey et al.	US 20190050652 A1	OBSTACLE ANALYZER, VEHICLE CONTROL SYSTEM, AND METHODS THEREOF
AYEYIF, R et al.	CN 107545756 A	determining the cooperative and/or common environment information for autonomous driving method and vehicle
SHASHUA; Amnon et al.	US 20170010618 A1	SELF-AWARE SYSTEM FOR ADAPTIVE NAVIGATION
Stein; Gideon et al.	US 20150210312 A1	SYSTEMS AND METHODS FOR DETECTING LOW-HEIGHT OBJECTS IN A ROADWAY
Clarke; Anna et al.	US 20150153735 A1	SYSTEMS AND METHODS FOR DETECTING AND RESPONDING TO TRAFFIC LATERALLY ENCROACHING UPON A VEHICLE
Ricci; Christopher P.	US 20180012433 A1	VEHICLE IDENTIFICATION OR AUTHENTICATION
appear to anticipate the current invention. See Notice of References cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665